SUBSIDIARIES OF REGISTRANT Exhibit 21 Kelly Services, Inc. Subsidiary State/Jurisdiction of Incorporation Business Name Kelly Services (Canada), Ltd. Canada Kelly Services Kelly Properties, LLC Delaware Kelly Properties Kelly Receivables Funding, LLC Delaware Kelly Receivables Funding Kelly Receivables Services, LLC Delaware Kelly Receivables Services (a subsidiary of Kelly Properties, LLC) Kelly Services (Ireland), Ltd. Delaware Kelly Services (a subsidiary of Kelly Properties, LLC) Kelly Services (UK) Ltd. United Kingdom Kelly Services, Ltd. (a subsidiary of Kelly Services Management S.a.r.l.) Kelly Payroll Services Limited United Kingdom Kelly Services, Ltd. (a subsidiary of Kelly Services (UK) Ltd.) Kelly Services (Australia), Ltd. Delaware Kelly Services Kelly Services (New Zealand), Ltd. Delaware Kelly Services Kelly Services of Denmark, Inc. Delaware Kelly Services Kelly Services (Nederland), B.V. Netherlands Kelly Services Kelly Administratiekantoor, B.V. Netherlands Kelly Services (a subsidiary of Kelly Services (Nederland) B.V.) Kelly Managed Services (Nederland) B.V. Netherlands Kelly Services (a subsidiary of Kelly Services (Nederland) B.V.) Kelly Services NorgeAS Norway Kelly Services (a subsidiary of Kelly Services Management S.a.r.l.) Kelly Services Management AS Norway Kelly Services (a subsidiary of Kelly Services Norge AS) Kelly Services Mexico, S.A. de C. V. Mexico Kelly Services (a subsidiary of Kelly Services, Inc. and Kelly Properties, LLC) Outsourcing de Servicios y Manufactura, S.A. Mexico Kelly Services (a subsidiary of Kelly Services Mexico, S.A. de C.V. and Kelly Properties, LLC) QSM, S.A. de C.V. Mexico Kelly Services (a subsidiary of Kelly Services Mexico, S.A. de C.V. and Kelly Properties, LLC) Kelly Services (Suisse), SA Switzerland Kelly Services 1 SUBSIDIARIES OF REGISTRANT Exhibit 21 Kelly Services, Inc. Subsidiary State/Jurisdiction of Incorporation Business Name Kelly Services Management S.a.r.l. Switzerland Kelly Services (a subsidiary of Kelly Services, Inc. and Kelly Properties, LLC) Kelly Services Management SCS France Kelly Services (a subsidiary of Kelly Services Management S.a.r.l. and Kelly Services (Suisse), SA) Kelly Services France, S.A.S. France Kelly Services (a subsidiary of Kelly Services Management SCS) Kelly Services, S.A.S. France Kelly Services (a subsidiary of Kelly Services France, S.A.S.) Competences RH, S.a.r.l. France Competences RH (a subsidiary of Kelly Services France, S.A.S.) Kelly Services Luxembourg, S.a.r.l. Luxembourg Kelly Services Kelly Outsourcing & Consulting Group, S.a.r.l. Luxembourg Kelly Services (a subsidiary of Kelly Services Luxembourg, S.a.r.l.) Kelly Services S.p.A. Italy Kelly Services (a subsidiary of Kelly Services, Inc. and Kelly Properties LLC) Kelly Management Services, S.r.l. Italy Kelly Management Services (a subsidiary of Kelly Services S.p.A.) Kelly Services CIS, Inc. Delaware Kelly Services LLC Kelly Services CIS Russia Kelly Services (a subsidiary of Kelly Services Management Sarl) LLC Kelly Services IT solutions Russia Kelly Services (a subsidiary of LLC Kelly Services CIS and Kelly Services Management Sarl) Kelly Services Deutschland GmbH Germany Kelly Services access KellyOCG GmbH Germany access (a subsidiary of Kelly Services Deutschland GmbH) Kelly Services GmbH (a subsidiary of access KellyOCG GmbH) access Recruiting Services GmbH Germany Austria Kelly Services access (a subsidiary of access KellyOCG GmbH) 2 SUBSIDIARIES OF REGISTRANT Exhibit 21 Kelly Services, Inc. Subsidiary State/Jurisdiction of Incorporation Business Name Kelly Services Interim (Belgium) SPRL Belgium Kelly Services (a subsidiary of Kelly Services, Inc. and Kelly Properties, LLC) Kelly Services Outsourcing and Consulting Group SA/NV Belgium Kelly Services (a subsidiary of Kelly Services, Inc. and Kelly Properties, LLC) Kelly Services SverigeAB Sweden Kelly Services Kelly Services AB Sweden Kelly Services (a subsidiary of Kelly Services Sverige AB) Kelly Services – Empressa De Trabalho Temporario, Portugal Kelly Services Unipessoal, Lda. Kelly Services – Gestao De Processos, Lda. Portugal Kelly Services (a subsidiary of Kelly Services – Empressa De Trabalho Temporario, Unipessoal, Lda. and Kelly Services, Inc.) Kelly Services Healthcare Unipessoal, Lda. Portugal Kelly Services (a subsidiary of Kelly Services – Gestao De Processos. Lda.) Kelly Services Hungary Staffing, LLC Hungary Kelly Services (a subsidiary of Kelly Services, Inc. and Kelly Properties, LLC) Kelly Services Poland Sp.zo.o. Poland Talents Toner Graham Limited United Kingdom Toner Graham (a subsidiary of Kelly Services (UK) Ltd.) Kelly Services (Singapore) Pte. Ltd. Singapore Kelly Services BTI Consultants Pte. Ltd. Singapore BTI Consultants (a subsidiary of Kelly Services (Singapore) Pte. Ltd.) P-Serv Pte. Ltd. Singapore P-Serv (a subsidiary of Kelly Services (Singapore) Pte. Ltd.) P-Serv (Hong Kong) Ltd. Hong Kong Kelly Services (a subsidiary of P-Serv Pte. Ltd.) Eradekad SDN. BHD. Malaysia Kelly Services Kelly Services (Malaysia), SDN. BHD. Malaysia Kelly Services (a subsidiary of Eradekad SDN. BHD. and Kelly Services, Inc.) 3 SUBSIDIARIES OF REGISTRANT Exhibit 21 Kelly Services, Inc. Subsidiary State/Jurisdiction of Incorporation Business Name Agensi Pekerjann Kelly Search (Malaysia), SDN. BHD Malaysia Kelly Services (a subsidiary of Kelly Services (Malaysia), SDN. BHD Agensi Pekerjaan BTI Consultants SDN. BHD. Malaysia BTI Consultants (a subsidiary of Eradekad SDN. BHD. and Kelly Services, Inc.) Era Tenage Sdn. Bhd Malaysia Kelly Services Agensi Pekerjaan Kerjaya Sukses Sdn. Bhd Malaysia Kelly Services BTI Consultants (India) Private Limited India BTI Consultants (a subsidiary of Kelly Services, Inc. and Kelly Properties, LLC) Kelly Services (India) Pvt. Ltd. India Kelly Services (a subsidiary of BTI Consultants (India) Pvt. Ltd.) Kelly Services Holding (Thailand) Co. Ltd. Thailand Kelly Services (a subsidiary of Kelly Services, Inc., Kelly Properties, LLC, Kelly Services of Denmark, Inc., Kelly Services (New Zealand), Ltd., Kelly Services (Ireland), Ltd., Kelly Services (Australia), Ltd., and Chayamitra Capital Company Limited) BTI Executive Placement (Thailand) Co. Ltd. Thailand BTI Consultants (a subsidiary of Kelly Services Holding (Thailand) Co. Ltd., Kelly Services, Inc., Kelly Properties, LLC, Kelly Services of Denmark, Inc., Kelly Services (New Zealand), Ltd., Kelly Services (Ireland), Ltd., and Kelly Services (Australia), Ltd.) Kelly Services Staffing & Recruitment (Thailand) Co., Ltd. Thailand Kelly Services (a subsidiary of Kelly Services Holding (Thailand) Co. Ltd., Kelly Services, Inc., Kelly Properties, LLC, Kelly Services of Denmark, Inc., Kelly Services (New Zealand), Ltd., Kelly Services (Ireland), Ltd., and Kelly Services (Australia), Ltd.) PT Kelly Services Indonesia Ltd. Indonesia BTI Consultants (a subsidiary of Kelly Services, Inc. and Kelly Properties, LLC) Kelly Services Japan, Inc. Japan Kelly Services 4 SUBSIDIARIES OF REGISTRANT Exhibit 21 Kelly Services, Inc. Subsidiary State/Jurisdiction of Incorporation Business Name Kelly Investment and Consulting (Shanghai) Co., Ltd. China Kelly Investment and Consulting Kelly Services Brasil Investimentos E Participacoes Ltda. Brazil Kelly Services (a subsidiary of Kelly Services, Inc. and Kelly Properties, LLC) Kelly Services Brasil Investimentos E Participacoes II Ltda. Brazil Kelly Services (a subsidiary of Kelly Services, Inc. and Kelly Properties, LLC) Tradição Planejamento e Tecnologia de Serviços S.A. Brazil Tradição (a subsidiary of Kelly Services Brazil Investimentos E Participacoes II Ltda. and Kelly Services Brasil Investimentos E Participacoes Ltda.) Tradição Tecnologia e Servicos Ltda. Brazil Tradição (a subsidiary of Tradição Planejamento e Tecnologia de Serviços S.A. and Kelly Services Brasil Investimentos E Participacoes II Ltda.) 5
